Per Curiam.
The case of Main v. Prosser (1 Johns. Cas. 130.) decides this question. It was there, held, that justices of the peace had no jurisdiction of actions for malicious prp'secur tians. The grounds of that opinion: appear to be twofold: 1st» That the nature of the action involved delicate and important *467questions affecting the administration of public justice, and frequently relating to proceedings in other courts, and might incidentally produce a review of the conduct of superior tribunals. 2d. That the act concerning costs gave costs, whenever the. plaintiff recovered in an action for malicious prosecution, however small the recovery; from which circumstance it was inferred, that the legislature had this exception in view. In the twenty-jive dollar act, which was in force when this decision was made, the expressions weye as broad as they arc in the act giving the justices’ courts, in the city of New-York, jurisdiction of causes. Both acts gave them jurisdiction of all actions of trespass on the case ; and the general statute relative to costs, gives costs now, in actions for malicious prosecutions, wherever there is a recovery of damages, in any court of common pleas, or mayor’s court, though the sum recovered be under 25 dollars.
The act conferring jurisdiction on the assistant justices in the city of New-York, being posterior to this decision, it is a fair inference, that, in specifying actions of trespass on the case, the legislature did not intend to embrace actions for malicious prosecutions ; for these expressions had received a judicial construction, excluding the action for a malicious prosecution ; and, therefore, it was not necessary to except that action from the cognizance of the assistant justices, because it had been excepted by construction. In many other instances, this court have implied exceptions in the general grant of power to justices. (1 Caines’ Rep. 191. 594.; 3 Caines’ Rep. 129.; and 1 Johns. Cas. 228.)
Judgment reversed.